Exhibit 10.34

CHANGE-OF-CONTROL

SEVERANCE AGREEMENT

This Agreement, dated as of January 1, 2007, is made and entered into by and
between AsiaInfo Holdings, Inc., a corporation organized under the laws of the
State of Delaware with its principal place of business at Zhongdian Information
Tower, No. 6 Zhongguancun South Street, Beijing, People’s Republic of China (the
“Company”), and Eileen Chu, Vice President and Chief Financial Officer (the
“Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel,
and recognizes that, as is the case with many publicly held corporations, the
possibility of a Change of Control (as defined below) may exist from time to
time and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the distraction or departure of management
personnel to the detriment of the Company and its stockholders; and

WHEREAS, the Board of Directors of the Company has determined that appropriate
steps should be taken to reinforce and encourage the Executive’s continued
attention and dedication to the Executive’s assigned duties without distraction
in the face of potentially disturbing circumstances arising from the possibility
of a Change of Control of the Company, although no such change is presently
known to be contemplated.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1

DEFINITIONS

Except as may otherwise be specified or as the context may otherwise require,
the following terms shall have the respective meanings set forth below whenever
used herein:

“Base Salary” shall mean the annual base rate of regular compensation of the
Executive immediately before a Change of Control, or if greater, the highest
such rate at any time during the 12-month period immediately preceding the
Change of Control.

“Board” shall mean the Board of Directors of the Company.

“Business Combination” shall mean a merger, consolidation, or sale of all or
substantially all of the Company’s assets.

“Cause” shall mean (i) the willful and continued failure by the Executive
substantially to perform his duties with the Employer (other than any such
actual or anticipated failure after the issuance of a Notice of Termination for
Good Reason) or (ii) the willful engaging by the Executive in conduct which is
demonstrably and materially injurious to the Employer, monetarily or otherwise.
For purposes hereof, no act, or failure to act, on the Executive’s part, shall
be deemed “willful” unless done, or omitted to be done, by the Executive in the
absence of good faith and without a reasonable belief that such act or omission
was in the best interest of the Employer.

“Change of Control” shall mean the first to occur, after the date hereof, of any
of the following:

(i) any Person (excluding the Company, any employee benefit plan of the Company
or a corporation controlled by the Company’s stockholders) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Subsidiaries) representing more than 45% of either the then
outstanding shares of Stock of the Company or the combined voting power of the
Company’s then outstanding securities;

(ii) during any period of 12 consecutive months during the existence of this
Agreement commencing on or after the date hereof, the individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
to constitute at least a majority thereof because of a vote of the Company’s
stockholders, provided that a director who was not a director at the beginning
of such 12-month



--------------------------------------------------------------------------------

period shall be deemed to have satisfied such 12-month requirement (and be an
Incumbent Director) if such director was elected by, or on the recommendation of
or with the approval of, at least two-thirds of the directors who then qualified
as Incumbent Directors either actually (because they were directors at the
beginning of such 12-month period) or by prior operation of this clause (ii);

(iii) the consummation of a merger or consolidation of the Company with any
other corporation other than (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner, as
defined in clause (i), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Subsidiaries) representing 45% or more
of either the then outstanding shares of Stock of the Company or the combined
voting power of the Company’s then outstanding securities;

(iv) the stockholders of the Company or the Board approve a plan of complete
liquidation or dissolution of the Company; or

(v) there is consummated an agreement for the sale or disposition by the Company
of all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 60% of the combined voting power of the voting securities
of which are owned by Persons in substantially the same proportion as their
ownership of the Company immediately prior to such sale.

Upon the occurrence of a Change of Control as provided above, no subsequent
event or condition shall constitute a Change of Control for purposes of this
Agreement, with the result that there can be no more than one Change of Control
hereunder.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

“Company” shall mean, subject to Section 5.1(a), AsiaInfo Holdings, Inc., a
corporation organized under the laws of the State of Delaware.

“Covered Termination” shall mean if, within the one-year period immediately
following a Change of Control, the Executive (i) is terminated by the Employer
without Cause (other than on account of death or Disability), or (ii) terminates
his employment with the Employer for Good Reason. The Executive shall not be
deemed to have terminated his employment with the Employer for purposes of this
Agreement merely because he ceases to be employed by the Employer and becomes
employed by a new employer involved in the Change of Control; provided that such
new employer shall be bound by this Agreement as if it were the Employer
hereunder with respect to the Executive. It is expressly understood that no
Covered Termination shall be deemed to have occurred merely because, upon the
occurrence of a Change of Control, the Executive ceases to be employed by the
Employer and does not become employed by a successor to the Employer after the
Change of Control if the successor makes an offer to employ the Executive on
terms and conditions which, if imposed by the Employer, would not give the
Executive a basis on which to terminate employment for Good Reason.

“Date of Termination” shall mean the date on which a Covered Termination occurs.

“Disability” shall mean the occurrence after a Change of Control of the
incapacity of the Executive due to physical or mental illness, whereby the
Executive shall have been absent from the full-time performance of his duties
with the Employer for six consecutive months.

“Employer” shall mean the Company (if and for so long as the Executive is
employed thereby) and each Subsidiary which may now or hereafter employ the
Executive or, where the context so requires, the Company and such Subsidiaries
collectively. A subsidiary which ceases to be, directly or indirectly, through
one or more intermediaries, controlling, controlled by or under common control



--------------------------------------------------------------------------------

with the Company prior to a Change of Control (other than in connection with and
as an integral part of a series of transactions resulting in a Change of
Control) shall, automatically and without any further action, cease to be (or be
part of) the Employer for purposes hereof.

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended.

“Good Reason” shall mean, without the express written consent of the Executive
and except as a result of the Executive’s failure to satisfy applicable
performance criteria, the occurrence after a Change of Control of any of the
following circumstances, unless such circumstances are fully corrected prior to
the Date of Termination specified in the Notice of Termination given in respect
thereof:

(i) assignment to the Executive of any duties inconsistent in any materially
adverse or diminutive respect with his position, authority, duties or
responsibilities from those in effect immediately prior to the Change of
Control;

(ii) a reduction in the Executive’s Base Salary as in effect immediately before
the Change of Control, except for a reduction that applies in equal proportion
to all employees of the Company;

(iii) a material reduction in the Executive’s aggregate compensation
opportunity, including (A) the Executive’s Base Salary, (B) bonus opportunity,
if any, and (C) long-term or other incentive compensation opportunity, if any
(taking into account, in the case of such bonus and incentive opportunities,
without limitation, any target, minimum and maximum amounts payable and the
attainability and reasonability of any performance hurdles, goals and other
measures);

“Notice of Termination” shall mean a notice given by the Employer or Executive,
as applicable, which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provisions so indicated.

“Person” shall have the meaning ascribed thereto by Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof (except
that such term shall not include (i) the Company or any of its Subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Subsidiaries, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportion as their ownership of stock of the Company, or
(v) such Executive or any “group” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) which includes the Executive.

“Stock” shall mean the common stock, $.01 par value per share, of the Company.

“Stock Options” shall mean options issued by the Company to purchase Stock.

“Subsidiary” shall mean any entity, directly or indirectly, through one or more
intermediaries, controlled by the Company.

“Target Annual Bonus” shall mean the Executive’s annual bonus for the Employer’s
fiscal year in which the Date of Termination occurs, which bonus would be paid
or payable if the Executive and the Employer were to satisfy all conditions to
the Executive’s receiving the annual bonus at target (although not necessarily
the maximum annual bonus); provided that such amount shall be annualized for any
fiscal year consisting of less than 12 full months; and provided, further, that,
if at the time of a Change of Control it is substantially certain that a bonus
at a level beyond target will be paid or payable for the fiscal year, then the
bonus which is substantially certain to be paid or payable, rather than the
target bonus, shall be used for these purposes.

Section 2

BENEFITS ACCRUING UPON A COVERED TERMINATION

2.1 If a Covered Termination occurs, then the Executive shall be entitled
hereunder to the following benefits, none of which shall be subject to tax
equalization:

(a) any unpaid portion of the Executive’s Base Salary through the Date of
Termination;

(b) the product of (i) the Executive’s Target Annual Bonus for the year in which
the Date of Termination occurs (or, if higher, as in effect at the time of the
Change of Control) and (ii) a fraction, the numerator of which is the number of
days that have elapsed in the current fiscal year through the Date of
Termination, and the denominator of which is 365;



--------------------------------------------------------------------------------

(c) an amount equal to the sum of (i) the Executive’s Base Salary for the year
in which the Date of Termination occurs (or, if higher, as in effect at the time
of the Change of Control) and (ii) the Executive’s Target Annual Bonus for the
year in which the Date of Termination occurs (or, if higher, as in effect at the
time of the Change of Control);

(d) immediate vesting of 50% of any outstanding unvested Stock Options held by
the Executive as of the Date of Termination;

(e) the right to exercise all vested Stock Options (including any Stock Options
that become vested pursuant to the foregoing clause 2.1 (d)) for a period of 18
months after the Date of Termination (notwithstanding anything to the contrary
otherwise provided under the terms and conditions of such Stock Options);

(f) for a period of one year after the Date of Termination, the Employer shall
arrange to make available to the Executive medical benefits that are at least at
a level (and cost to the Company) that is substantially similar in the aggregate
to the level of such benefits that was available to the Executive immediately
prior to the Change of Control; provided that (i) the Employer shall not be
required to provide benefits under this Section 2.1(f) upon and after the Change
of Control that are in excess of those provided to a majority of the executives
of similar status who are employed by the Employer from time to time upon and
after the Change of Control, and (ii) no benefit otherwise to be made available
to the Executive pursuant to this Section 2.1(f) shall be required to be made
available to the extent that substantially equivalent benefits are made
available to the Executive by any subsequent employer of the Executive; and

(g) for a period of six months after the Date of Termination, the Employer shall
continue to provide the Executive with any housing entitlement (including any
housing allowance and any contribution made by the Company towards any
government or Company housing scheme) he was entitled to as of the Date of
Termination (or, if higher, as in effect at the time of the Change of Control).

2.2 (a) The cash payments provided for in Section 2.1(a), (b) and (c) (except as
otherwise expressly provided therein, as provided in Section 2.2(b) or as
otherwise expressly provided hereunder) shall be made as soon as practicable,
but in no event later than 30 days, following the Date of Termination in the
form of either (i) a lump sum cash payment or (ii) at the Executive’s request,
monthly payments over no more than a 12 month period, by check or wire transfer
of immediately available funds.

(b) Notwithstanding any other provision of this Agreement to the contrary, no
payment or benefit otherwise provided for under or by virtue of the foregoing
provisions of this Agreement shall be paid or otherwise made available unless
and until the Employer shall have first received from the Executive (no later
than 60 days after the Employer has provided to the Executive estimates relating
to the payments to be made under this Agreement) a valid, binding and
irrevocable general release, in form and substance acceptable to the Employer in
its discretion; provided that the Employer shall be permitted to defer any
payment or benefit otherwise provided for in this Agreement to the 15th day
after its receipt of such release and time at which it has become valid, binding
and irrevocable. The Employer may require that any such release contain an
agreement of the Executive to notify the Employer of any benefit made available
by a subsequent employer as contemplated by clause (ii) of the proviso to
Section 2.1(f).

2.3 For the avoidance of doubt, an Executive who is terminated for Cause shall
not be entitled to any of the benefits and compensation provided for in
Section 2.1.

Section 3

BENEFITS ACCRUING UPON A CHANGE OF CONTROL

3.1 In the event of a Change of Control and regardless of whether or not a
Covered Termination occurs, if the Change of Control is not effected by a
Business Combination whereby the successor corporation assumes all of the
Executive’s outstanding Stock Options or replaces such Stock Options with
options or similar incentives with a substantially equivalent economic value,
the Executive shall be entitled to immediate vesting of 50% of any outstanding
unvested Stock Options held by the Executive as of the date of such Change of
Control. Such newly vested Stock Options shall become exercisable on the date of
such Change of Control and shall remain exercisable thereafter in accordance
with their respective terms.



--------------------------------------------------------------------------------

Section 4

TAX PROVISIONS

4.1 If all, or any portion, of the payments and benefits (as determined by the
Company) provided under this Agreement, if any, either alone or together with
other payments and benefits which the Executive receives or is entitled to
receive from the Company or its affiliates, would constitute an excess
“parachute payment” within the meaning of Section 280G of the Code (whether or
not under an existing plan, arrangement or other agreement) (each such parachute
payment, a “Parachute Payment”), and would result in the imposition on the
Executive of an excise tax under Section 4999 of the Code, then such payments
and benefits shall be subject to reduction by the Company if and to the extent
necessary to prevent any part of such payments and benefits from constituting an
excess “parachute payment”.

4.2 The Executive shall be responsible for any income taxes on all payments or
benefits provided for by this Agreement and the Company shall be entitled to
withhold any amounts required by law.

Section 5

MISCELLANEOUS

5.1 (a) The Company shall require any successor entity in any Business
Combination expressly to assume and agree to perform the Company’s obligations
under the terms of this Agreement in the same manner and to the same extent that
the Company and its affiliates would be required to perform it if no such
succession had taken place (provided that such a requirement to perform which
arises by operation of law shall be deemed to satisfy the requirements for such
an express assumption and agreement), and in such event the Company (as
constituted prior to such succession) shall have no further obligation under or
with respect to this Agreement. Failure of the Company to obtain such assumption
and agreement with respect to the Executive prior to the effectiveness of any
such succession shall be a breach of the terms of this Agreement with respect to
the Executive and shall entitle the Executive to compensation from the Employer
(as constituted prior to such succession) in the same amount and on the same
terms as the Executive would be entitled to hereunder were the Executive’s
employment terminated for Good Reason following a Change of Control, except that
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business or assets as aforesaid which assumes and agrees (or is
otherwise required) to perform this Agreement. Nothing in this Section 5.1(a)
shall be deemed to cause any event or condition which would otherwise constitute
a Change of Control not to constitute a Change of Control.

(b) Notwithstanding Section 5.1(a), the Company shall remain liable to the
Executive upon a Covered Termination after a Change of Control if (i) the
Executive is not offered continuing employment by a successor to the Employer or
(ii) the Executive declines such an offer and the Executive’s resulting
termination of employment otherwise constitutes a Covered Termination hereunder.

(c) This Agreement, and the Executive’s and the Company’s rights and obligations
hereunder may not be assigned by the Executive or, except as provided in
Section 5.1(a), the Company, respectively; any purported assignment by the
Executive or the Company in violation hereof shall be null and void.

(d) The terms of this Agreement shall inure to the benefit of and be enforceable
by the personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees of the Executive. If the Executive
shall die while an amount would still be payable to the Executive hereunder if
he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee or other designee or, if there is no such designee, the
Executive’s estate.

5.2 Except as expressly provided in Section 2.1, the Executive shall not be
required to mitigate damages or the amount of any payment provided for under
this Agreement by seeking other employment or otherwise, nor will any payments
or benefits hereunder be subject to offset in the event the Executive does
mitigate.

5.3 The Employer shall reimburse all legal fees and related expenses incurred by
the Executive in seeking to obtain or enforce any right or benefit provided by
this Agreement. The Company shall



--------------------------------------------------------------------------------

make advances to the Executive with respect to such fees and expenses at the
request of the Executive. Such payments are to be made within five days after
the Executive’s request for payment accompanied with such evidence of fees and
expenses incurred as the Employer reasonably may require; provided that if the
Executive institutes a proceeding and the judge or other decision-maker
presiding over the proceeding affirmatively finds that the Executive has failed
to prevail substantially, the Executive shall pay his own costs and expenses
(and, if applicable, return any amounts theretofore paid on the Executive’s
behalf under this Section 5.3).

5.4 (a) The Executive may file a claim for benefits under this Agreement by
written communication to the Board. A claim is not considered filed until such
communication is actually received by the Board. Within 90 days (or, if special
circumstances require an extension of time for processing, 180 days, in which
case notice of such special circumstances shall be provided within the initial
90-day period) after the filing of the claim, the Board shall:

(i) approve the claim and take appropriate steps for satisfaction of the claim;
or

(ii) if the claim is wholly or partially denied, advise the Executive of such
denial by furnishing to him or his a written notice of such denial setting forth
(A) the specific reason or reasons for the denial; (B) specific reference to
pertinent provisions of this Agreement on which the denial is based and, if the
denial is based in whole or in part on any rule of construction or
interpretation adopted by the Board, a reference to such rule, a copy of which
shall be provided to the Executive; (C) a description of any additional material
or information necessary for the Executive to perfect the claim and an
explanation of the reasons why such material or information is necessary; and
(D) a reference to this Section 5.4.

5.5 For the purposes of this Agreement, notice and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when hand delivered or mailed by United States certified or
registered express mail, return receipt requested, postage prepaid, if to the
Executive, addressed to the Executive at his respective address on file with the
Secretary of the Company; if to the Company, addressed to AsiaInfo Holdings,
Inc., Zhongdian Information Tower, No.6 Zhongguancun South Street, Beijing,
People’s Republic of China, and directed to the attention of its Legal
Department; if to the Board, addressed to the Board of Directors, c/o AsiaInfo
Holdings, Inc., Zhongdian Information Tower, No.6 Zhongguancun South Street,
Beijing, People’s Republic of China, and directed to the Company’s Legal
Department; or to such other address as any party may have furnished to the
others in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.

5.6 Unless otherwise determined by the Employer in an applicable plan or
arrangement, no amounts payable hereunder upon a Covered Termination shall be
deemed salary or compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of the Employer for the benefit of
its employees unless the Employer shall determine otherwise.

5.7 This Agreement is the exclusive arrangement with the Executive applicable to
payments and benefits in connection with a Change of Control of the Company
(whether or not a Change of Control), and supersedes any prior arrangements
involving the Company or its predecessors or affiliates relating to changes in
control (whether or not Changes in Control). This Agreement shall not limit any
right of the Executive to receive any payments or benefits under an employee
benefit or executive compensation plan of the Employer, initially adopted as of
or after the date hereof, which are expressly contingent thereunder upon the
occurrence of a Change of Control (including, but not limited to, the
acceleration of any rights or benefits thereunder).

5.8 Any payments hereunder shall be made out of the general assets of the
Employer. The Executive shall have the status of general unsecured creditor of
the Employer, and this Agreement constitutes a mere promise by the Employer to
make payments under this Agreement in the future as and to the extent provided
herein.

5.9 Nothing in this Agreement shall confer on the Executive any right to
continue in the employ of the Employer or interfere in any way (other than by
virtue of requiring payments or benefits as may expressly be provided herein)
with the right of the Employer to terminate the Executive’s employment at any
time.

5.10 Any controversy or claim arising out of or relating to this Agreement or
the breach of this Agreement that is not resolved by the Employer and the
Executive shall be submitted to arbitration



--------------------------------------------------------------------------------

in the Hong Kong Special Administrative Region or the City of Beijing in the
People’s Republic of China, in accordance with Delaware law and the procedures
of UNCITRAL. The determination of the arbitrator(s) shall be conclusive and
binding on the Employer and Executive and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.

5.11 This Agreement may be amended, superseded, canceled, renewed or extended,
and the terms hereof may be waived, only by a written instrument signed by the
parties hereto or, in the case of a waiver, by the party waiving compliance. No
delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any such right, power or privilege nor any single or partial
exercise of any such right, power or privilege, preclude any other or further
exercise thereof or the exercise of any other such right, power or privilege.

5.12 This Agreement shall become effective on the date first above written and
shall have an initial term of two years (the “Initial Term”). Following the
Initial Term, this Agreement shall remain in full force and effect unless and
until terminated by the Board upon six months’ prior written notice to the
Executive delivered after the Initial Term.

5.13 The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement which shall remain in full force and effect.

5.14 The use of captions in this Agreement is for convenience. The captions are
not intended to and do not provide substantive rights.

5.15 THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE .



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names, effective as of
the date first above written.

 

ASIAINFO HOLDINGS, INC. By:  

/s/ Steve Zhang

Name:   Steve Zhang Title:   CEO & President Eileen Chu

/s/ Eileen Chu

Name:   Eileen Chu